     Case 4:19-cv-00022-CKJ-JR Document 108 Filed 06/11/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Natalie Figueroa,                         )
 9                                             )
                Plaintiff,                     )   No. CIV 19-022-TUC-CKJ
10                                             )
     vs.                                       )
11                                             )               ORDER
     Gannett Company Incorporated, et al.,     )
12                                             )
                Defendants.                    )
13                                             )
14          The parties have filed their Proposed Joint Pretrial Order (Doc. 92). Additionally,
15   the parties have filed numerous motions in limine (Docs. 91, 94, 95, and 96).
16          Accordingly, IT IS ORDERED this matter is set for pre-trial conference/hearing
17   regarding the trial date and argument as to the motions in limine for June 28, 2021, at 2:00
18   p.m., for one hour. If counsel choose to appear in person, they shall check the daily
19   calendar to learn of the assigned courtroom for the hearing. If counsel choose to appear
20   telephonically, they are directed to call 866-390-1828 a few minutes before the time of the
21   hearing. The access code is 2905535.
22          Additionally, although the Court has ruled on the Motions for Summary Judgment,
23   see Doc. 80, the Court did not specifically adopt or reject the Report and Recommendation.
24          Therefore, IT IS FURTHER ORDERED the Report and Recommendation (Doc. 68)
25   is ADOPTED.
26          DATED this 10th day of June, 2021.
27
28
